Case: 21-50949     Document: 00516049305         Page: 1     Date Filed: 10/09/2021




           United States Court of Appeals
                for the Fifth Circuit
                                 No. 21-50949


   United States of America,

                                                              Plaintiff—Appellee,

                                     versus

   State of Texas,

                                                           Defendant—Appellant,

   Erick Graham; Jeff Tuley; Mistie Sharp,

                                              Intervenor Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:21-CV-796


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:
          IT IS ORDERED that Intervenors’ emergency motion to stay the
   preliminary injunction pending appeal is temporarily held in abeyance
   pending further order by this motions panel. Appellee is directed to respond
   to the emergency motion by 5 pm on Tuesday, October 12, 2021.
         IT IS ORDERED that Intervenors’ motion for a temporary
   administrative stay pending the court’s consideration of the emergency
   motion is GRANTED.